DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/938,445.  Claims 1-20 are currently pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/2020 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0079], the text of Equation 1 is blurry and illegible.  
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  the text of the equation is blurry and illegible.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  the text of the equation is blurry and illegible.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  the text of the equation is blurry and illegible.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  the text of the equation is blurry and illegible.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  line 3, “of multi-stage transmission” should be changed to - -of the multi-stage transmission- - for claim consistency (see Claim 14, line 1).  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not disclose nor render obvious a device for an electric vehicle including a controller configured to calculate a driving force of a drive motor when entering a shift mode and to determine a shift time point based on the calculated driving force, in combination with the other elements required by independent claim 1.
The prior art does not disclose nor render obvious a control device for an electric vehicle including a controller configured to calculate a driving force of a drive motor when entering a shift mode and to determine a shift time point based on the calculated driving force, in combination with the other elements required by independent claim 10.
The prior art does not disclose nor render obvious a control method of a multi-stage transmission for an electric vehicle including calculating a driving force of a drive motor when entering a shift mode; determining a shift time point based on the calculated driving force, in combination with the other method steps required by independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	SNYDER (US 2010/0168946 A1), being the closest prior art, discloses an electric vehicle control system wherein motor power is taken into account for transmission shifting (see paragraph [0013]).  However, the reference fails to disclose the above mentioned limitations that deal with determining a shift time point based on a calculated driving force when entering a shift mode. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations,
are considered new and nonobvious improvements over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
RYU et al. (US 2015/0051765 A1) discloses a hybrid vehicle shift control method (see ABSTRACT).
ARAKI (US 2013/0131903 A1) discloses a hybrid vehicle control method (see ABSTRACT).
SNYDER (US 2010/0168946 A1) discloses an electric vehicle control system (see ABSTRACT).
This application is in condition for allowance except for the following formal matters: 
Objections to specification and claims described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655